      Case
       Case1:16-cr-00170-JGK
            1:16-cr-00170-JGK Document
                               Document389-2 Filed 01/01/21
                                        393 Filed   12/08/20 Page
                                                              Page 11of
                                                                      of55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X


UNITED STATES OF AMERICA
                                                                  CONSENT PRELIMINARY ORDER
                -   V .   -                                       OF FORFEITU RE/
                                                                  MONEY JUDGMENT
GERARD STOKES ,
                                                                   S9 16 Cr. 170 (JGK)
                                 Defendant.

                                                            X


                WHEREAS , on or about                  July~ , 2020 , GERARD STOKES (the

"defendant " ) , was charged in a one -count Superseding Information ,

S9   16 Cr .        170       (JGK)    (the     " Information " ) ,       with    theft of     public

funds , in violation of Title 18 , United States Code , Sections 641

and 2 (Count One) ;

                WHEREAS,              the     Information            included      a    forfeiture

allegation          as    to     Count       One ,    seeking       forfeiture     to   the   United

States ,    pursuant             to     Title        18 ,       United   States    Code ,     Section

981 (a) (1) (C) and Title 28 , United States Code , Section 2461 (c) , of

any and all property ,                  real and personal ,              that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count One of the Information , including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the offense charged in Count One of the

Information ;

                WHEREAS , on or about                   July~ , 2020 , the defendant pled

guilty     to       Count       One     of    the      Information ,       pursuant     to    a   plea
        Case1:16-cr-00170-JGK
       Case   1:16-cr-00170-JGK Document
                                 Document389-2
                                          393 Filed
                                               Filed 01/01/21
                                                     12/08/20 Page
                                                              Page 22 of
                                                                      of 55




agreement with the Government , wherein the defendant admitted the

forfeitu r e     al l egation with              respect      to Count        One    and agreed to

forfeit ,      pursuant       to   Title          18 ,    United       States       Code ,     Section

98 1 (a) (1) (C)    and Ti tle 28 , United States Code , Section 2461 (c)                             a

sum   of    money      equal       to       $999 . 99     in        United    States         currency ,

representing proceeds traceable to the commission of the offense

charged in Count One of the Information ;

               WHEREAS , the defendant consents to the entry of a money

judgment       in   the     amo unt     of       $999 . 99     in    United        States     currency

representing         the    amount         of    proceeds       traceable          to   the    offense

charged     in      Count    One      of        the   I nformation       that       the      defendant

personally obtained ; and

                 WHEREAS , the defendant admits that , as a result of acts

and/or omissions of the defendant , the proceeds traceable to the

offen s e charged i n Count One of the Information that the defendant

person a lly obtained cannot be located upon the exercise of due

diligence ;

               IT IS HEREBY STIPULATED AND AGREED , by and between the

United States of America , by its attorney Audrey Strauss , Acting

United State s Attorney , Assistant United States Attorney ,                                    Daniel

C . Richenthal of counsel , and the defendant , and his counsel , Steve

Zissou , Esq ., that :



                                                      2
       Case1:16-cr-00170-JGK
      Case  1:16-cr-00170-JGK Document
                               Document389-2
                                        393 Filed
                                             Filed 01/01/21
                                                   12/08/20 Page
                                                            Page 33 of
                                                                    of 55




              1.   As a result of the offense charged in Count One of

the   Information ,      to    which       the     defendant            pled    guilty ,     a   money

judgment in the amount of $999 . 99 in United States currency                                      (the

"Money Judgment " ) ,     representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the

defendant      personally          obtained ,          shall       be    entered     against        the

defendant .

              2.   Pursuant to Rule 32 . 2 (b) ( 4) of the Federal Rules of

Criminal       Procedure ,          this         Consent              Preliminary      Order         of

Forfeiture/Money Judgment                is     final        as   to the       defendant ,       Gerard

Stokes , and shall be deemed part of the sentence of the defendant ,

and shall be included in the judgment of conviction therewith.

              3.   All    payments            on       the     outstanding        money      judgment

shall be ma de by postal money order , bank or certified check , made

payable , in this instance , to the United States Marshals Service ,

and delivered      by mail          to    the      United         States   Attorney ' s      Office ,

Southern      District        of    New       York ,         Attn :     Money    Laundering         and

Transnational Criminal Enterprises Unit , One St . Andrew ' s Plaza ,

New York , New York 10007 and shall indicate the defendant ' s name

and case number .

              4.   The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture



                                                   3
         Case
          Case1:16-cr-00170-JGK
               1:16-cr-00170-JGK Document
                                  Document389-2 Filed 01/01/21
                                           393 Filed  12/08/20 Page
                                                               Page 44 of
                                                                       of 55




Fund ,      and    the     United      States       shall      have     clear      title    to     such

forfeited property .

                  5.      Pursuant to Title 21 ,              Un i ted States Code ,         Section

853 (p) ,    the        United    States     is     authorized         to   seek    forfeiture       of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .

                  6.      Pursuant to Rule 32 . 2 (b) ( 3) of the Federal Rules of

Criminal          Procedure ,        the     United       States       Attorney ' s     Office       is

authorized to conduct any discovery needed to identify , locate or

dispose           of      forfeitable             property ,         including        depositions ,

interrogatories ,               requests     for     production        of   documents        and    the

issuance of subpoenas .

                  7.      The Court shall retain jurisdiction to enforce this

Consent       Preliminary Order              of     Forfeiture/Money           Judgment ,     and    to

amend it as necessary , pursuant to Rule 32 . 2 of the Federal Rules

of Criminal Procedure .

                  8.      The     Clerk      of     the       Court     shall      forward       three

certified              copies     of       this      Consent          Preliminary          Order     of

Forfeiture/Money                Judgment     to     Assistant         United    States      Attorney

Alexander          J.     Wilson ,     Co - Chief        of    the     Money       Laundering       and

Transnational Criminal Enterprises Unit , United States Attorney ' s

Office , One St . Andrew ' s Plaza , New York , New York 10007 .



                                                     4
          Case1:16-cr-00170-JGK
         case  1:16-cr-00170-JGK Document
                                  Document389-2
                                           393 Filed
                                                Filed 01/01/21
                                                      12/08/20 Page
                                                               Page 55 of
                                                                       of 55




               9.     The signature page of this Consent Preliminary

Ord.er of Foz;fei,t ure/Money J~dgrnent, rna,,y be ex.ecu-t ed in one or more

counterparts, each of which will be deemed an original but allot

which toge·t'.her will constitute ·o ne and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STMUSS
Acting United States Attorney for the
Southern Oistrio.t of New Yotk


                                                         July 21, 2020
By:
         DAN!EL C. iHCHENTHAL                           DATE
       Assistant 'IJnited States Attorney
         One St. Andrew's Plaza
         New Y_o ,:k, N)!' 1000'.7
         (212) 6.'.3'7-21.09




                                                         7/21 /2020
                                                        DATE


By:-..
      ~e:=~~¼;t--=::ss---------..- - -                   7/2 1/2020
         STEVE   ztssotJ,   ESQ.                        DATE
         Attorney !or Defendant
         42-40 Bell Boulevard, suite 302
         Bayside, NY 1136'1




                                                        I fJ--/ 1fe / 'J-0
                                                                      7
                                                         DATE
UNITED STATES DISTRICT JUDGE

                                         5
